Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM March 22, 2007 Board of Directors Big Cat Energy Corporation 201 W. Lakeway, Suite 1000 Gillette, WY 82718 Dear Sirs: We consent to the incorporation by reference in the Registration Statement on Form S-8 of Big Cat Energy Corporation (formerly Big Cat Mining Corporation) (an exploration stage company) of our report, dated September 6, 2006, on the balance sheets of Big Cat Energy Corporation (formerly Big Cat Mining Corporation) (an exploration stage company) as at April 30, 2006 and 2005, and the related statements of operations, cash flows, and stockholders deficiency for each of the two years in the period ended April 30, 2006, and for the cumulative period from June 19, 1997 (date of inception) to April 30, 2006. CORDOVANO AND HONECK LLP Cordovano and Honeck LLP Certified Public Accountants Englewood, Colorado
